i          i      i                                                                            i        i       i




                                   MEMORANDUM OPINION

                                            No. 04-10-00232-CV

                               IN THE INTEREST OF B.G.H., A Child

                      From the 166th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-PA-00199
                             Honorable Karen H. Pozza, Judge Presiding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 14, 2010

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant Naamon Durham filed a motion to dismiss this appeal. We grant the motion. See

TEX . R. APP . P. 42.1(a)(1). We order all costs assessed against appellant. See TEX . R. APP . P.

42.1(d)(absent agreement of parties, costs are taxed against appellant).



                                                             PER CURIAM




          … Upon filing, this case was assigned to the 166th Judicial District Court, which is presided over by the
           1

Honorable M artha B. Tanner. However, trial in this matter was held in the 407th Judicial District Court, which is
presided over by the Honorable Karen H. Pozza. Judge Pozza signed the order of termination upon which this appeal
is based.